COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-383-CV
  
  
JOHNNY 
WILLIAMSON AND                                                 APPELLANTS
SHAYLYN 
WILLIAMSON
   
V.
    
FIRST 
TEXAS HOMES, INC. D/B/A                                            APPELLEES
GALLERY 
CUSTOM HOMES D/B/A
FIRST 
TEXAS CUSTOM HOMES
 
  
----------
FROM 
THE 393RD DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
June 2, 2005, we notified appellants that their brief had not been filed as 
required by TEX. R. APP. P. 38.6(a).  We stated we would dismiss 
the appeal for want of prosecution unless appellants or any party desiring to 
continue this appeal filed with the court within ten days a response showing 
grounds for continuing the appeal.  We have not received any response.
        Because 
appellants’ brief has not been filed, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
        Appellants 
shall pay all costs of this appeal, for which let execution issue.
   
   
                                                                  PER 
CURIAM
 
 
 
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: 
June 30, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.